DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 is missing.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 recites “a first flange having a first end and a second end”. However, a first end and a second end is not shown in the drawings. Therefore, the first end and second end must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedges (U.S. Pre-Grant Publication No. 2019/0358911), in view of Guitton (U.S. Pre-Grant Publication No. 2013/0075025).

As per claim 1, Hedges discloses a system comprising: a first wind turbine blade skin (18; figure 4A) having a first spar cap (32); a shear web (38); a first heating element (vertical component of heater device 72; figure 4A) and a second heating element (horizontal component of heater device 72); a first flange (80) having a first end (right end of holding device 80) and a second end (upper end of device 80); and a bladder; wherein: the first heating element is positioned between the first end and the shear web (vertical component of heater device 72 is between the right end of holding device 80 and central reinforcement part 38; figure 4A), and the second heating element is positioned between the second end and the first spar cap (horizontal component of heater device 72 is between the upper end of holding device 80 and upper flange 32; figure 4A).
Hedges does not explicitly disclose a bladder. Guitton is an analogous prior art in that it deals with a method of making a hollow composite blade. Guitton uses an elastomeric bladder (paragraph [0027]) to apply uniform pressure to the laminate forming the blade skin during molding (paragraphs [0027], [0028]). Therefore, in order to apply uniform pressure during (paragraphs [0027], [0028]).

As per claim 2, Hedges, in view of Guitton, discloses the system of claim 1. While Hedges does not explicitly teach wherein: the first spar cap, the shear web, and the first flange are comprised of a thermoplastic resin, Hedges does teach the first spar cap, the shear web are made from fiber composite material, typically employing a thermoplastic resin. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07) and it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hedges’ first spar cap, the shear web, and the first flange to incorporate a thermoplastic resin as it would only require selecting a known material for its intended use.

As per claim 5, Hedges, in view of Guitton, discloses the system of claim 1. Hedges further discloses a second wind turbine blade skin having a second spar cap; a third heating element and a fourth heating element; and a second flange having a third end and a fourth end; wherein: the third heating element is positioned between the third end and the shear web, the fourth heating element is positioned between the fourth end and the second spar cap, and a pressure is applied to both the third end and the fourth end (a mirror arrangement of the system of claim 1 on outer shell portion 16; figure 3F). It is noted that the limitations of claim 5 is a mirror arrangement of the limitations of claim 1 for a second wind turbine skin with exact same arrangement as in the first wind turbine skin.

(see MPEP 2144.07) and it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Hedges’ first and second spar caps, the shear web, and the first and second flanges to incorporate a thermoplastic resin as it would only require selecting a known material for its intended use.

Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 8 contains allowable subject matter, and a plurality of heating elements positioned within the first bond, the second bond, the third bond, and the fourth bond. 
In the closest prior art, Hedges teaches a method comprising: assembling a wind turbine blade; the blade comprising: a first skin (18; figure 4A) having a first spar cap (32), a second skin (16; figure 3F) having a second spar cap (36), a shear web (38) positioned between the first spar cap and the second spar cap (as shown; figure 3F), a first flange (80) having a first end (right end of holding device 80) and a second end (upper end of device 80), positioned with the first end in contact with the shear web (as shown; figure 4A), and the second end in contact with the first spar cap forming a second bond (as shown; figure 4A), a second flange having a third end and a fourth end, positioned with the third end in contact with the shear web, and the fourth end in contact with the second spar cap (mirror arrangement as first skin 18 on second skin 16; figure 3F), and a plurality of heating elements (72); applying a pressure (via bolts 84; figure 4A) activating the plurality of heating elements (providing localized heating; paragraph [0044]); and cooling the wind turbine blade while maintaining the pressure (inherently, cooling begins immediately after turning off of heating mat 72, i.e., while under clamping force of bolts 84).
In another prior art, Yarbrough (U.S. Patent No. 10,422,315) teaches the first end in contact with the shear web forming a first bond, the second end in contact with the spar cap forming a second bond, the third end in contact with the shear web forming a third bond, the fourth end in contact with the second spar cap forming a fourth bond (bonding agent 54 between the shear web 30 and pultruded component 52 (flange) and between flange 58 of pultruded component 52 and spar cap 34; figure 4); applying a pressure to the first bond, the second bond, the third bond, and the fourth bond (bonding agents 54 are pressed via the weight of shear web 30; figure 4).
However, Hedges does not sufficiently teach the allowable subject matter. No prior art of record sufficiently teaches the allowable subject matter.

Claims 9-14 are also allowed by virtue of their dependency on claim 8.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4 contains allowable subject matter wherein: the first end is configured to be welded to the shear web creating a first bond, with the first heating element contained within the first bond, and the second end is configured to be welded to the first spar cap creating a second bond, with the second heating element contained within the second bond. No prior art of record sufficiently teaches the allowable subject matter.

Claim 7 contains allowable subject matter wherein: the third end is configured to be welded to the shear web creating a third bond, with the third heating element contained within the third bond, and the fourth end is configured to be welded to the second spar cap creating a fourth bond, with the fourth heating element contained within the fourth bond. No prior art of record sufficiently teaches the allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caruso et al. (U.S. Patent No. 10,151,297) teaches a bracket between the shear web and the spar cap.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745